SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-18F-1 Notification of Election Pursuant to Rule 18f-1 Under the Investment Company Act of 1940 CHOU AMERICA MUTUAL FUNDS NOTIFICATION OF ELECTION The undersigned registered open-end investment company hereby notifies the Securities and Exchange Commission that it elects to commit itself to pay in cash all redemptions by a shareholder of record as provided by Rule 18f-1 under the Investment Company Act of 1940.It is understood that this election is irrevocable while such Rule is in effect unless the Commission by order upon application permits the withdrawal of this Notification of Election. SIGNATURE Pursuant to the requirements of Rule 18f-1 under the Investment Company Act of 1940, the Registrant has caused this notification of election to be duly executed on its behalf in Toronto, Canada on the 30 day of June 2010. CHOU AMERICA MUTUAL FUNDS /s/ Francis Chou By:Francis S.M. Chou Title:President and Chief Executive Officer Attest: /s/ Jingyun Huang Name:Jingyun Huang Title:Administrator
